Citation Nr: 0010373	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-17 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a right hip 
injury, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for a left hip injury, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Richard a. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from September 1993 
to April 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  

At a VA compensation and pension examination dated in May 
1998, the veteran related that he experiences pain in areas 
including his hips and that the pain prevents him from 
working.  It appears that the veteran may be raising a claim 
for a total rating based on individual unemployability due to 
service-connected disability.  Thus, the RO should contact 
the veteran and have him to clarify if he is seeking such a 
claim.  If the veteran responds in the affirmative, the RO 
should take the appropriate action in regard thereto.  


REMAND

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  

In that connection, the VA has a duty to assist the veteran 
in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The United States Court of Veterans 
Appeals has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one. Green v. 
Derwinski, 1 Vet. App. 121 (1991)

The veteran is service-connected for residuals of a left and 
right hip injury pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (1999).  That code pertains to limitation of motion 
of the thigh.  In a VA examination dated in May 1998 (the 
most recent examination), the examiner noted that all joints 
were within full range of motion.  However, it is not clear 
whether the examiner's comment considered range of motion of 
the thighs.  In addition, the examiner indicated that 
clinical tests including bone scan and x-rays of the lumbar 
spine and sacroiliac should have been included as part of the 
examination.  The Board points out that it does not appear 
that such studies were conducted.  Such data may be pertinent 
to an equitable disposition of this matter; therefore, a VA 
examination for the purpose of determining the current level 
of severity of the veteran's service-connected disabilities 
at issue is warranted.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify or resubmit the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have currently treated 
him for his service-connected residuals 
of a right and left hip injury.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  In any event, the RO should 
attempt obtain all studies pertaining to 
the service-connected bilateral hip 
disorders since 1998.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
level of severity of his service-
connected residuals of a right and left 
hip injury.  All indicated studies, 
including x-rays, should be performed.  
The examiner should provide range of 
motion findings of the thighs.  Tests of 
joint movement against varying resistance 
should be performed by the examiner.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
The examiner should be requested to 
identify any objective evidence of pain 
or functional loss due to pain.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups.  If this is not feasible, the 
examiner should so state.  The rationale 
for all opinions expressed should be 
explained.  

3.  Inasmuch as this remand creates a 
right in the veteran to compliance with 
the instructions contained herein, the RO 
should ensure that the examination report 
contains all requested information.  
Stegal v. West, 11 Vet. App. 268 (1998).  
Then, after undertaking any other 
indicated development, the RO should 
readjudicate the issues on appeal.  

4.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



